Citation Nr: 1443219	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-26 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2013 videoconference hearing.  A copy of the transcript is associated with the claims file. 

The issue of entitlement to service connection for a bilateral ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate a history of posttraumatic stress disorder (PTSD) and depression.  While service treatment records do not appear to document treatment for any psychiatric disorder and the Veteran specifically stated at his May 2013 videoconference hearing that he did not receive treatment during service for a psychiatric condition, the Board finds that a VA psychiatric examination is still warranted under the circumstances.  McLendon v. Nicholson, 20 Vet. App. 79.  

In addition, at the Veteran's May 2013 hearing he alleged that he was the victim of abuse by a family member prior to his enlistment.   While no psychiatric disorder was noted at the entrance examination, the Board finds that an opinion as to whether a psychiatric condition pre-existed service, and if so, was subsequently aggravated by his service is necessary to properly adjudicate the matter.

In addition, the Veteran mentioned that he was receiving Social Security benefits at his hearing.  As a result, VA should attempt to obtain any potentially relevant Social Security records.  The Board also notes previous attempts by VA to obtain information necessary to verify any potential in-service stressor.  As remand is already necessary, VA should again attempt to obtain such information. 

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for a psychiatric condition, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take the appropriate steps to contact the Veteran in an attempt to obtain information necessary to verify an in-service stressor.  Document any steps taken and any potential negative responses in the file.

3.  Take appropriate steps to obtain relevant Social Security Records. Document any steps taken and any potential negative responses in the file. 

4.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

 a)  If the examiner finds that the Veteran does not have a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported in-service stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

In addition, the examiner should provide a separate opinion regarding any potential psychiatric condition that pre-existed military service, specifically addressing the Veteran's claims of abuse:

a) Provide an opinion as to whether the Veteran has any psychiatric condition that clearly and unmistakably (obviously, undebatably or manifestly) existed prior to his active duty service beginning in 1979.  Please provide a complete explanation for the opinion which addresses the Veteran's contention that he was abused prior to service.

b)  If the Veteran's psychiatric condition did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously, undebatably or manifestly) WAS NOT aggravated (i.e., permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



